Whitfield, J.,
delivered the opinion of the court.
The only issue proper in the court below was devisavit vel *904non. Whether the will was obtained by undue influence was mere matter of evidence under that issue; whether the proponent offered the original or a duly authenticated copy, was mode of probate, not an issue. We prefer to brush aside the irregularities of the procedure below, and say only what is necessary as a guide on a new trial. Since the parties submitted to the court, by agreement, the question of fact whether the testatrix was a resident and citizen of Louisiana or Mississippi, 8nd the court decided she was a resident and citizen of Mississippi, on testimony, none of which is brought before us by any bill of exceptions, that finding is affirmed.
The action of the court in compelling proponent to elect whether he would offer the original or an authenticated copy, and in discharging the jury, and not proceeding with the trial of the only proper issue, is reversed, and cause remanded for a new trial of that issue.